Case 8:18-cv-01945-JSM-SPF Document 15-1 Filed 11/28/18 Page 1 of 4 PageID 67



                                UNITED STATES DISTRICT COURT
                                     Middle District of Florida


 PATRICIA KENNEDY,
                                                      Case No: 8:18-cv-1945-JSM-SPF
                  Plaintiff ,
 v.

 BENITO LeCOCHE,

             Defendant.
 ___________________________




                                    CONSENT DECREE

      This CONSENT DECREE is entered into by and between Patricia Kennedy, Individually,

hereinafter sometimes referred to as "Plaintiff ," and Benito LeCoche, hereinafter sometimes

referred to as "Defendant," on the date last executed below.

        WHEREAS, Plaintiff filed the above-captioned lawsuit against Defendant alleging that

Defendant violated Title III of the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”), because its website located at http://tarponshoresinn.com and the information it

furnishes to third party reservation websites, e.g., Orbits, Trivago, etc, (hereinafter collectively

“websites”) do not comply with the requirements of 28 C.F.R. section 36.302(e)(1) as it pertains

to the property located at 40346, U.S. Highway 1, Tarpon Springs, Florida (hereinafter, the

subject property).

        WHEREAS, Defendant denies having violated any federal laws;

        WHEREAS, the Parties desire to avoid expense, time, effort, and uncertainty of current

or future litigation;
Case 8:18-cv-01945-JSM-SPF Document 15-1 Filed 11/28/18 Page 2 of 4 PageID 68



       WHEREAS, subject to the terms set forth below, Plaintiff and Defendant (hereinafter

jointly referred to as the “Parties”) have agreed to finally resolve any and all claims and disputes

by and between and among them; and

       WHEREFORE, in consideration of the promises and the mutual covenants and

undertakings contained herein and incorporated into this CONSENT DECREE, and other good

and valuable consideration, the receipt and sufficiency of which is acknowledged, the Parties

agree to the following terms and conditions as a full and complete settlement of the Lawsuit:

       I. RELEASE. Upon the Defendant=s full compliance with the terms and conditions of

this CONSENT DECREE, Plaintiff hereby releases and discharges Defendant, its officers,

employees, agents, successors and assigns from any and all claims and causes of action which it

has had arising under the Americans With Disabilities Act. This provision is limited to the

subject websites as they apply to the subject property. This release does not restrict the

Plaintiff’s ability to enforce this consent decree or any court order based upon the same.

       II. COMPLETION AND IMPLEMENTATION OF ACCESSIBILITY. Defendant

agrees that, within one (1) year from the date of this consent decree it shall:

        (a) Shall ensure that its website is brought into conformity with, and remains in

conformity with, the requirements of 28 C.F.R. section 36.302(e)(1).

       (b) Shall further ensure that material it provides to any third party websites shall fully

comply with the requirements of 28 C.F.R. section 36.302(e)(1). The Defendant shall insure that

its presence on such websites remains in compliance.

       III. ENFORCEMENT ACTION. In any action to enforce this CONSENT DECREE,

the prevailing party shall be entitled to a reasonable attorney’s fee, including litigation expenses

and costs pursuant to the standards of 42 U.S.C. Section 12205.
Case 8:18-cv-01945-JSM-SPF Document 15-1 Filed 11/28/18 Page 3 of 4 PageID 69



        IV. MONETARY CONSIDERATION. The Parties agree that Patricia Kennedy is the

prevailing party in this litigation and, as such, is entitled to recover a reasonable attorney’s fee,

including litigation expenses, and costs incurred in this matter. The Parties further agree that

they will request the Court to reserve jurisdiction to determine the amount. Should the Court

decline to do so, this Consent Decree shall be null and void.

        V. COUNTERPARTS. The Parties agree that this Agreement may be executed in

counterparts, each of which shall be deemed an original but all of which taken together shall

constitute but one and the same instrument. The Parties agree that a scanned, emailed, or

facsimile copy of a party’s signature shall be deemed the equivalent of an original.

        VI. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement

among the Parties on the matters included herein. No other statement, promise, or agreement,

either written or oral, made by either party or agents of either party not contained in this

Agreement, shall be enforceable. If an arbitrator or court of competent jurisdiction concludes

that any part of this Agreement is unenforceable, such portion shall be severed from this

Agreement, and all other provisions shall remain enforceable.

        VII. VOLUNTARY EXECUTION. The Parties represent and acknowledge that this

Agreement is given and executed voluntarily, and is not based upon any representation by any of

the Parties to another party as to the merits, legal liability, or value of any claim of the Parties or

any matters related thereto.

        VIII. AUTHORITY TO EXECUTE. The Parties represent and warrant to each other

that the person executing this Agreement has full authority and capacity to execute this

Agreement and to give the release and other promises contained in this Agreement.
Case 8:18-cv-01945-JSM-SPF Document 15-1 Filed 11/28/18 Page 4 of 4 PageID 70
